People v Underdue (2017 NY Slip Op 07933)





People v Underdue


2017 NY Slip Op 07933


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Nov. 9, 2017.) 


MOTION NO. (611/13) KA 10-01873.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDAYVON UNDERDUE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.